                  Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 1 of 17



R. Terry Parker, Esquire
RATH, YOUNG & PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Minden Pictures, Inc.



                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF NEW YORK


 MINDEN PICTURES, INC.,

                              Plaintiff,

                    v.                                       Case No.:

 DEFY MEDIA, LLC.,

                              Defendant.




                                       COMPLAINT AND JURY DEMAND

             Plaintiff Minden Pictures, Inc., (“Plaintiff”), by its undersigned attorneys, Rath,

 Young and Pignatelli, P.C., for its complaint against defendant Defy Media, LLC

 (“Defendant”) alleges as follows:

                                           SUBSTANCE OF THE ACTION

             1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

 §§ 106(1), 501, and 1202.

             2.      Plaintiff seeks compensatory or statutory damages in an amount to be established

 at trial.
             Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 2 of 17




                                         PARTIES

        1.       Plaintiff is a corporation organized under the laws of California with a principal

place of business at 9565 Soquel Drive, Suite 202, Aptos, CA, 95003.

        2.       Upon information and belief, Defendant is organized under the laws of

Delaware with a principal place of business at 498 7th Avenue, 19th Floor, New York, New

York, 10018.

                                  JURISDICTION AND VENUE

        3.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        4.       Personal jurisdiction over Defendant is proper. Defendant is conducting business

in and committing torts in this state, including without limitation Defendant’s copyright

infringement, which causes harm in this state and judicial district.

        5.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        6.       Plaintiff is recognized as the premier provider of rights managed wildlife and

nature stock photos and feature stories, with a collection that covers key aspects of natural

history, ecology, biodiversity and endangered species from all continents including many

remote and isolated regions. Its photographic works represent the finest images by an award-

winning group of natural history photographers including many regular contributors to National
                                                   2
            Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 3 of 17



Geographic as well as collections by Nature Picture Library, National Geographic, Frank Lane

Picture Agency, Nature in Stock, Buiten-beeld, Biosphoto, Birdimagency, Auscape, Hedgehog

House, San Diego Zoo and Amana.

        7.      Plaintiff licenses its works for professional applications including editorial,

advertising, corporate and non-profit use.

       8.       Mike Parry is a renown photographer, an Australian, born and raised in Papua

New Guinea, who photographs marine animals in their natural habitat in order to gain an insight

into their personality and spirit. He is particularly known for capturing rare images of great

white sharks.

       9.       Mr. Parry is the sole creator of the image referenced as 00700323.jpg, a close up

shot of a great white reaching out of the water, baring teeth. The photographic image

referenced as 00700323.jpg is an original work of authorship. Mr. Parry is the sole owner of the

copyrights in and to the photographic image referenced as 00700323.jpg.

       10.      Plaintiff is the exclusive licensee of the photographic image referenced as

00700323.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00700323.jpg.

       11.      On January 16, 2009, on behalf of Mr. Parry, Plaintiff obtained a registration

with the United States Copyright Office for the photographic image 00700323.jpg, Registration

Number VA 1-700-774.

        12.     Norbert Wu is an independent photographer and filmmaker who specializes in

marine issues. His writing and photography have appeared in thousands of books, films, and

magazines. He is the author and photographer of seventeen books on wildlife and photography

and the originator and photographer for several children’s book series on the oceans.

Exhibitions of his images have been shown at the American Museum of Natural History, the
                                                  3
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 4 of 17



California Academy of Sciences, the National Academy of Sciences, and the National Museum

of Wildlife Art. He was awarded National Science Foundation Artists and Writers Grants to

document wildlife and research in Antarctica in 1997, 1999, and 2000. In 2000, he was

awarded the Antarctica Service Medal of the United States of America for his contributions to

exploration and science in the U.S. Antarctic Program. He was named “Outstanding

Photographer of the Year” for 2004 by the North American Nature Photographers Association,

the highest honor an American nature photographer can be given by his peers.

       13.    Mr. Wu is the sole creator of the images referenced as 00135209.jpg, an

incredibly humorous shot of dog walking a dog, and 00135306.jpg, a shot of fish attempting to

frighten perceived predators. The photographic images referenced 00135209.jpg and

00135306.jpg are original works of authorship. Mr. Wu is the sole owner of the copyrights in

and to the photographic images referenced as 00135209.jpg and 00135306.jpg.

       14.    Plaintiff is the exclusive licensee of the photographic images referenced as

00135209.jpg and 00135306.jpg and is responsible for the exclusive administration, publication

and enforcement of the copyrights in and to the photographic images referenced as

00135209.jpg and 00135306.jpg.

       15.    On December 23, 2008, on behalf of Mr. Wu, Plaintiff obtained a registration

with the United States Copyright Office for the photographic images 00135209.jpg and

00135306.jpg, Registration Number VA 1-679-733.

        16.   Piotr Naskrecki is a Polish-born entomologist, photographer and author,

currently at the Museum of Comparative Zoology, Harvard University. He is one of the

founding members of the International League of Conservation Photographers. Piotr is the

author of over 30 scientific, peer-reviewed papers and book chapters, and his photographs and

nature writing have been published in a number of national and international publications,
                                                4
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 5 of 17



including The Smithsonian Magazine, Natural History, National Wildlife, National Geographic,

BBC Wildlife Magazine, BBC Knowledge, Terre Sauvage, Time Magazine, Ranger Rick, and

many others. Piotr’s photography has been exhibited in a number of venues, including the

American Museum of Natural History in New York, The Natural Museum in London, Harvard

Museum of Natural History, Aquamarine Fukushima in Japan, and many others.

        17.     Piotr Naskrecki is the sole creator of the images referenced as 00542026.jpg, an

enormous spider, 00450693.jpg, a blonde bat, and 00479284.jpg, an enormous spider on the

apparent attack. The photographic images referenced as 00542026.jpg, 00450693.jpg and

00479284.jpg. are original works of authorship. Mr. Naskrecki is the sole owner of the

copyrights in and to the photographic images referenced as 00542026.jpg, 00450693.jpg and

00479284.jpg.

       18.      On February 6, 2017, on behalf of Mr. Naskrecki, Plaintiff obtained registrations

with the United States Copyright Office for the photographic images 542026.jpg, 00450693.jpg,

and 00479284.jpg, Registration Number VA 2-050-154, Registration Number VA 2-053-788,

and Registration Number VA 2-050-165.

       19.      Plaintiff is the exclusive licensee of the photographic images referenced as

00542026.jpg, 00450693.jpg, and 00479284.jpg and is responsible for the exclusive

administration, publication and enforcement of the copyrights in and to the photographic images

referenced as 00542026.jpg, 00450693.jpg and 00479284.jpg.

       20.      Mark Moffett is a celebrated wildlife photographer and author of the Adventures

Among Ants: A Global Safari with a Cast of Trillions; High Frontier: Exploring the Tropical

Rainforest Canopy and Face to Face with Frogs.

       21.      Mr. Moffett is the sole creator of a series of photographic images, including the

images referenced as 00911211.jpg and 00091123.jpg, two shots of a frighteningly large bug.
                                                 5
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 6 of 17



The photographic image referenced as 00911211.jpg and 00091123.jpg are original works of

authorship. Mr. Moffett is the sole owner of the copyrights in and to the photographic images

referenced as 00911211.jpg and 00091123.jpg.

       22.      Plaintiff is the exclusive licensee of the photographic image referenced as

0091121.jpg and 00091123.jpg and is responsible for the exclusive administration, publication

and enforcement of the copyrights in and to the photographic images referenced as 0091121.jpg

and 00091123.jpg.

       23.      On December 23, 2008, on behalf of Mr. Moffett, Plaintiff obtained a

registration with the United States Copyright Office for the photographic images 00911211.jpg

and 00091123.jpg, Registration Number VA 1-716-821.

       24.      Fred Bavendam is another world-renown professional photographer who

specializes in underwater photography and has published his work in National Geographic, Geo

Germany, Geo France, Figaro, Terre Sauvage, Airone, International Wildlife, Smithsonian,

Newton and Quark. He has also won several BBC Wildlife Photographer of the Year contests

and has published the book Beneath Cold Waters: The Marine Life of New England.

        25.     Mr. Bavendam is the sole creator of the photographic image referenced as

00154061.jpg, a unique shot of a small underwater animal with a lot of personality. The

photographic image referenced as 00154061.jpg is an original work of authorship. Mr.

Bavendam is the sole owner of the copyright in and to the photographic image referenced as

00154061.jpg.

        26.     Plaintiff is the exclusive licensee of the photographic image referenced as

00154061.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00154061.jpg.

        27.     On January 9, 2009, on behalf of Mr. Bavendam, Plaintiff obtained a registration
                                                 6
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 7 of 17



with the United States Copyright Office for the photographic image 00154061.jpg, Registration

Number VA 1-715-027.

        28.     Sergey Gorshkov is a naturalist photographer whose work reveals a passion for

the landscape and wildlife of remote areas of Russia.

        29.     Mr. Gorshkov is the sole creator of the photographic image referenced as

00782043.jpg, a stunning shot of a grizzly bear confronting two dogs on a dock. The

photographic image referenced as 00782043.jpg is an original work of authorship. Mr.

Gorshkov is the sole owner of the copyright in and to the photographic image referenced as

00782043.jpg.

        30.     On January 23, 2009, on behalf of Mr. Gorshkov, Plaintiff obtained a registration

with the United States Copyright Office for the photographic image 00782043.jpg, Registration

Number VA 1-715-889.

        31.     Plaintiff is the exclusive licensee of the photographic image referenced as

00782043.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00782043.jpg.

        32.     Richard Du Toit is a wildlife photographer who grew up on a farm in Kwa-Zulu

Natal in South Africa. His images have appeared in National Geographic, BBC Wildlife and

Nature’s Best. In 2007, he won the Grand Prize for Nature’s Best Photography competition for

his aerial image of Zebra in the Makgadikgadi. He has written and photographed numerous

books on African wildlife, including the acclaimed Bird’s Eye View.

        33.     Mr. Du Toit is the sole creator of the photographic image referenced as

00630134.jpg, an up close shot of a water buffalo. The photographic image referenced as

00630134.jpg is an original work of authorship. Mr. Du Toit is the sole owner of the copyright

in and to the photographic image referenced as 00630134.jpg.
                                                 7
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 8 of 17



        34.   On January 16, 2009, on behalf of Mr. Du Toit, Plaintiff obtained a registration

with the United States Copyright Office for the photographic image 00630134.jpg, Registration

Number VA 1-703-305.

        35.   Plaintiff is the exclusive licensee of the photographic image referenced as

00630134.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00630134.jpg.

        36.   Suzi Eszterhas is an award-winning wildlife photographer best known for her

work documenting newborn animals and family life in the wild. Her unique ability to earn the

trust of her subject leads to touching imagery including groundbreaking work with tiger cubs at

a den in India, newborn cheetahs on the African savanna, and brown bear cubs seeing the world

for the first time in the Alaskan wilderness. Her photographs have been published in over 100

magazine cover and feature stories in publications such as TIME, Smithsonian, BBC Wildlife,

GEO, Popular Photography, Ranger Rick, and National Geographic Kids.

        37.   Ms. Eszterhas is the sole creator of the photographic image referenced as

00761280.jpg, an intimate shot of lion family. The photographic image referenced as

00761280.jpg is an original work of authorship. Ms. Eszterhas is the sole owner of the

copyright in and to the photographic image referenced as 00761280.jpg.

        38.   On January 16, 2009, on behalf of Ms. Eszterhas, Plaintiff obtained a registration

with the United States Copyright Office for the photographic image 00761280.jpg, Registration

Number VA 1-720-515.

       39.    Plaintiff is the exclusive licensee of the photographic image referenced as

00761280.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00761280.jpg.

       40.    Tui De Roy, a Belgian by birth who grew up in the Galapagos Islands, is an
                                               8
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 9 of 17



award-winning wildlife photographer, naturalist, and author of many books on wildlife themes

around the world, including Penguins: Their World, Their Ways and Albatross: Their World,

Their Ways.

       41.     Ms. De Roy is the sole creator of the photographic image referenced as

00142976.jpg, an endearing shot of a sea lion and her cub. The photographic image referenced

as 00142976.jpg is an original work of authorship. Ms. De Roy is the sole owner of the

copyright in and to the photographic image referenced as 00142976.jpg.

        42.    On December 23, 2008, on behalf of Ms. De Roy, Plaintiff obtained a

registration with the United States Copyright Office for the photographic image 00142976.jpg,

Registration Number VA 1-720-370.

       43.     Plaintiff is the exclusive licensee of the photographic image referenced as

00142976.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00142976.jpg.

       44.     Pete Oxford is a celebrated wildlife photographer who has published his stunning

images in National Geographic, BBC Wildlife, Time, International Wildlife, Smithsonian, Geo,

Nature’s Best, Terre Sauvage, Outdoor Photography, The Economist, Geographical, Ranger

Rick and Aironeas well as being featured ten times in the BBC Wildlife Photographer of the

Year Awards.

       45.     Mr. Oxford is the sole creator of the photographic image referenced as

00217511.jpg, an intensely vibrant shot of a parrot in the wild. The photographic image

referenced as 00217511.jpg is an original work of authorship. Mr. Oxford is the sole owner of

the copyright in and to the photographic image referenced as 00217511.jpg.

        46.    On January 16, 2009, on behalf of Mr. Oxford, Plaintiff obtained a registration

with the United States Copyright Office for the photographic image 00217511.jpg, Registration
                                                9
          Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 10 of 17



Number VA 1-702-848.

         47.   Plaintiff is the exclusive licensee of the photographic image referenced as

00217511.jpg and is responsible for the exclusive administration, publication and enforcement

of the copyrights in and to the photographic image referenced as 00217511.jpg.

         48.   Attached hereto as Exhibit A are copies of the photographic images referenced as

00700323.jpg, 00135209.jpg, 00135306.jpg, 00542026.jpg, 00450693.jpg, 00479284.jpg,

00091123.jpg, 00911211.jpg, 00154061.jpg, 00782043.jpg, 00630134.jpg, 00761280.jpg,

00142976.jpg, and 00217511.jpg (hereinafter the “Copyrighted Works”).

         49.   The ownership of the copyrights in and to the Copyrighted Works is the result of

a remarkable investment in their creation, an investment not just of money but also of an

incredible diligence, study and time, which is truly extraordinary. To indicate ownership, the

copyright owners typically include copyright management information in the metadata of their

works.

         50.   Copies of the Registrations for the Copyrighted Works from the United States

Copyright Office are attached hereto as Exhibit B.

B.       Defendant’s Unlawful Activities
         51.   Upon information and belief, Defendant owns and operates a number of

websites, including the website found at URLs http://www.smosh.com,

http://www.holytaco.com, and http://www.break.com where it publishes articles and high-

quality photographic images to lure internet users and profit from advertising revenue that

grows as its viewership grows.

         52.   Plaintiff has discovered the Copyrighted Works being reproduced, distributed,

and publicly displayed at the websites located at the following URLs (the “Infringing

Websites”):
                                                10
Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 11 of 17



 •   http://cdn.smosh.com/sites/default/files/bloguploads/sharks-4.jpg

 •   http://www.smosh.com/smosh-pit/articles/really-good-reasons-love-shark

 •   http://cdn.smosh.com/sites/default/files/bloguploads/no-app-7.jpg

 •   http://cdn.smosh.com/sites/default/files/2015/04/dog-items-dog-walking-dog.jpg

 •   http://www.smosh.com/smosh-pit/articles/things-there-aren-t-apps

 •   http://www.smosh.com/smosh-pit/photos/18-items-no-dog-really-needs

 •   http://cdn2.holytaco.com/wp-content/uploads/2011/05/38.jpg

 •   http://www.holytaco.com/25-giant-awful-bugs-we-hope-never-turn-on-

     humanity/

 •   http://cdn2.holytaco.com/wp-content/uploads/2011/12/article-2068547-

     0F02AA4600000578-402_634x436.jpg

 •   http://cdn.smosh.com/sites/default/files/ftpuploads/bloguploads/1213/funny-

     nope-weta.jpg

 •   http://www.holytaco.com/dear-nature-make-the-giant-weta-not-exist-anymore-

     please/

 •   http://www.smosh.com/smosh-pit/photos/creepy-things-will-make-you-say-nope

 •   http://media1.break.com/dnet/media/2012/11/7/787f2fa9-08cc-484b-bc65-

     81c583d3d07d.jpg

 •   http://www.break.com/pictures/ugly-batfish-2385952

 •   http://media1.break.com/dnet/media/2012/9/5/9cb9cb5c-4891-4967-a6f8-

     e2a42fb1187c.jpg

 •   http://www.break.com/picture/meanwhile-in-russia-XX-XXXXXXX

 •   http://media1.break.com/dnet/media/2014/2/26/46f0c5eb-f699-4452-8bcd-

                                     11
Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 12 of 17



     7cf99c2f5aab.jpg

 •   http://www.break.com/pictures/real-life-dragons-2581851

 •   http://media1.break.com/dnet/media/073/779/2779073/screw-ebola-weve-got-

     puppy-sized-spiders-to-worry-about-image-2.jpg

 •   http://www.break.com/article/puppy-sized-goliath-birdeater-spider-found-

     2779071

 •   http://media1.break.com/dnet/media/065/785/2785065/we-dont-want-to-hear-

     your-bullsit-either.jpg

 •   http://www.break.com/pictures/yep-2785091

 •   http://www.break.com/pictures/anyone-want-some-radioactive-sushi-2785096

 •   http://www.break.com/pictures/hell-grow-up-to-be-a-fine-dentist-2785081

 •   http://media1.break.com/dnet/media/2014/2/12/ef622cec-b4d6-4547-adbd-

     190a8c5ea123.jpg

 •   http://www.break.com/pictures/the-island-elders-have-sentenced-the-foreigner-

     to-2576560

 •   http://i.imgur.com/VodmuzB.jpg

 •   http://www.break.com/article/photoshopping-donald-trump-s-lips-onto-puffer-

     fish-3002489

 •   http://media1.break.com/dnet/media/2012/5/11/abee1819-c829-4eff-bf74-

     baeee95dce8c.png

 •   http://www.break.com/pictures/animal-moms-delicious-mom-2326083

 •   http://www.break.com/pictures/animal-moms-donkeys-2326091

 •   http://www.break.com/pictures/animal-moms-more-humps-2326081


                                    12
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 13 of 17



             •   http://cdn2.holytaco.com/wp-content/uploads/2011/05/1817.jpg

             •   http://www.holytaco.com/25-animal-hybrids-that-anger-mother-nature/

             •   http://cdn2.holytaco.com/wp-content/uploads/2011/12/article-2068547-

                 0F02AA4A00000578-492_634x370-300x175.jpg

             •   http://www.holytaco.com/dear-nature-make-the-giant-weta-not-exist-anymore-

                 please/article-2068547-0f02aa4a00000578-492_634x370/

       53.       Screenshots from the Infringing Websites are attached hereto as Exhibit C.

       54.       Upon information and belief, the Infringing Websites are operated by Defendant.

       55.       Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Works at the Infringing

Websites.

       56.       Having discovered one instance of infringement after the other, it is apparent to

Plaintiff that Defendant’s infringements of Plaintiff’s copyrights are not innocuous nor

accidental but the result of a business model built on serial infringement. In its frenzy to

generate interests in its websites among consumers, Defendant takes high quality photographic

content belonging to others, such as that belonging to Plaintiff, without attempting to obtain

authorization because, upon information and belief, it makes more business sense to Defendant

to seek authorization only in the event it is caught in the act of infringement. Defendant’s

unauthorized reproduction, distribution, and public display of Plaintiff’s Copyrighted Works are

thus not only knowing and willful and in reckless disregard of Plaintiff’s rights but egregiously

so and should not be rewarded.




                                                  13
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 14 of 17



                               FIRST CLAIM FOR RELIEF
                              (Direct Copyright Infringement)

        57.     Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        58.     The Registered Copyrighted Works are original works of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

        59.     As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

the copyrights in the Registered Copyrighted Works to bring suit.

        60.     Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Registered Copyrighted Works, Defendant had access to the

Registered Copyrighted Works prior to Defendant’s use of the Registered Copyrighted Works at

the Infringing Websites.

        61.     By its actions, as alleged above, Defendant has infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Registered Copyrighted Works.

        62.     Upon information and belief, Defendant’s infringement of Plaintiff’s copyrights

is willful and deliberate and Defendant has profited at the expense of Plaintiff.

        63.     As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Registered Copyrighted Works, Plaintiff is entitled to

recover its actual damages resulting from Defendant’s uses of the Registered Copyrighted

Works without paying license fees, in an amount to be proven at trial.

        64.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Registered Copyrighted Works, which amounts will be proven at trial.


                                                  14
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 15 of 17



        65.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, and public display of the Registered Copyrighted

Works, or such other amounts as may be proper under 17 U.S.C. § 504(c).

        66.       Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        67.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is enreferenced as to a

permanent injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright

law.

                                SECOND CLAIM FOR RELIEF
              (Violation Of The Digital Millennium Copyright Act, 17 U.S.C. § 1202)

       68.        Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

       69.        The Copyrighted Works included digital copyright management information.

       70.        Upon information and belief, Defendant removed and/or altered copyright

management information knowing or having reasonable grounds to know that such actions

would conceal its infringement of Plaintiff’s copyright.

       71.        Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Work without copyright management information in order to

facilitate or conceal the infringement of Plaintiff’s copyrights.

       72.        Upon information and belief, Defendant’s acts in violation of the Digital

Millennium Copyright Act were and are willful.


                                                    15
         Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 16 of 17



       73.     By reason of the violations of the Digital Millennium Copyright Act committed

by Defendant, Plaintiff has sustained and will continue to sustain substantial injuries.

       74.     Further irreparable harm is imminent as a result of Defendant’s conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore enreferenced as to an

injunction, in accordance with 17 U.S.C. § 1203(b), restraining Defendant, its officers,

directors, agents, employees, representatives, assigns, and all persons acting in concert with

Defendant from engaging in further violations of the Digital Millennium Copyright Act.

       75.     At its election, and in lieu of Defendants’ profits derived from their violations of

the Digital Millennium Copyright Act and Plaintiff’s actual damages, Plaintiff is enreferenced

as to recover statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B).

      76.      Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       1.      A declaration that Defendant has infringed, either directly or indirectly, Plaintiff’s

copyrights in the Registered Copyrighted Works under the Copyright Act;

       2.      A declaration that such infringement is willful;

       3.      An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

infringement of up to $150,000 for each copyright infringement of each of the Registered

Copyrighted Works;

       4.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful infringement;
                                                 16
           Case 1:18-cv-10390-KPF Document 1 Filed 11/08/18 Page 17 of 17



          5.     Awarding Plaintiff its costs and disbursements incurred in this action, including

 its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

          6.     Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

 sums;

          7.     Permanently enjoining Defendant, its employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Works or to participate or assist in any such activity; and

          8.     For such other and further relief as the Court may deem just and proper.


                                           JURY DEMAND

         Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




 Dated: November 8, 2018
                                                 Respectfully submitted,



                                                 By: /s/ R. Terry Parker
                                                 R. Terry Parker, Esquire
                                                 RATH, YOUNG & PIGNATELLI, P.C.
                                                 120 Water Street, Second Floor
                                                 Boston, MA 02109
                                                 Telephone: (603) 226-2600
                                                 Email: rtp@rathlaw.com

                                                 Attorneys for Plaintiff
                                                 Minden Pictures, Inc.
                                                   17
